Citation Nr: 0401488	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  01-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for status post 
meniscectomy and lateral retinacular release with 
degenerative joint disease of the right knee, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to a separate evaluation for right knee 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has no more than moderate right knee 
recurrent subluxation or lateral instability.

2.  The veteran has right knee periarticular pathology 
productive of painful motion with functional flexion better 
than 45 degrees.


CONCLUSIONS OF LAW

1.  Right knee instability is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a 10 percent rating for right knee 
limitation of motion are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the October 2001 VCAA letter to him.  
That letter advised him of VA's duty to notify him about his 
claim, what VA's duty to assist him in obtaining evidence is, 
what the evidence must show to establish entitlement, what 
information or evidence was still needed from him, what he 
could do to help with his claim, when and where to send 
information, what has been done to help him with his claim, 
and what to do if he had questions or needed assistance.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA examination reports and treatment records have 
been requested and obtained.  The veteran stated in November 
2000 that the physician who examined him in July 2000 did not 
perform tests before writing his report.  However, in 
November 2000, that physician indicated that he stood by the 
accuracy of his report.  Moreover, another examination was 
conducted in January 2002 and the record is adequate for 
rating purposes.  Reasonable attempts were made to obtain 
identified relevant evidence.  

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Service medical records report a medial collateral ligament 
sprain, a medial meniscus tear, a meniscectomy, 
chondromalacia, and an attenuated right anterior cruciate 
ligament.

Instability or Subluxation

In October 1983, service connection was established for 
postoperative right knee impairment.  A 20 percent evaluation 
was assigned under Diagnostic Code 5257.  The rating decision 
specifically referenced ligament defects and chondromalacia.  

In December 2002, the disorder was classified as status post 
meniscectomy and lateral retinacular release with 
degenerative joint disease of the right knee.  

The veteran's right knee condition has been rated as 20 
percent disabling under Diagnostic Code 5257 for more than 20 
years.  

The criteria from 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provide, for other knee impairment, a 10 percent rating when 
there is slight recurrent subluxation or lateral instability, 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
when there is severe recurrent subluxation or lateral 
instability.  

August 1999 and September 2001 VA medical records report 
X-ray evidence of calcification of the medial collateral 
ligament.  On VA evaluation in March 2000, the veteran 
reported that his knee was very unstable.  The July 2000 QTC 
examination showed no abnormal instability and Drawer sign 
was negative and the examiner reported that the veteran wore 
a brace to ambulate and that no assistive devices were 
necessary.  The January 2002 QTC examination revealed no 
evident ligamentous laxity.  

A 30 percent rating is not warranted under Diagnostic Code 
5257.  The evidence shows that the veteran does not have 
severe recurrent subluxation or lateral instability.  The 
medical evidence showing no abnormal instability, a negative 
Drawer sign, and no ligamentous laxity is more probative than 
the veteran's March 2000 statement that his knee is very 
unstable.  The clinical findings were reported by two trained 
health care providers who examined the veteran.

In regard to the evaluation based upon instability or 
subluxation, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  

Limitation of Motion - Degenerative Joint Disease

As noted in the December 2000 supplemental statement of the 
case, the previous rating decision had primarily evaluated 
the postoperative residuals under Diagnostic Code 5257.  
However, the Board does not agree that VA can shift a 
protected evaluation based upon disability associated with 
instability to encompass disability associated with 
limitation of motion.  

The January 2002 VA examination report indicates that the 
veteran has an exostosis on the right medial femoral condyle, 
and narrowing of the medial joint line, consistent with 
degenerative joint disease.  The veteran stated in October 
2001 that an increased rating is warranted in light of the 
boney exostosis.

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  Degenerative arthritis is 
rated based upon limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5003 (2003).  

Leg flexion limited to 60 degrees or leg extension limited to 
5 degrees warrants a noncompensable rating.  A 10 percent 
rating is assigned if there is limitation of leg flexion to 
45 degrees or limitation of extension to 10 degrees.  A 20 
percent rating is assigned if there is limitation of leg 
extension to 15 degrees or limitation of leg flexion to 30 
degrees.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5260 and 5261.

A higher evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to the absence of part or all of the necessary 
bones, joints, and muscles, or associated structures, or due 
to deformity or other pathology, or due to less or more 
movement than normal (including due to ligamentous 
relaxation), weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, or atrophy of 
disuse.  The applicable regulations and the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (2003) do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.  However, functional impairment must be 
adequately supported by clinical findings.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  38 
C.F.R. §§ 4.40, 4.45.

On VA evaluation in August 1999, the veteran had right knee 
flexion to 90 degrees and he was unable to fully extend the 
knee.  On QTC examination in July 2000, the veteran had 140 
degrees of flexion with painful motion at 100 degrees and 
throughout.  He had no heat, redness, swelling, effusion, 
tenderness, fatigue, incoordination, or lack of endurance.  
He had mild weakness secondary to atrophy noted.  His feet 
exhibited no signs of abnormal weight bearing.  He did not 
have limited function of standing and walking.  The right 
knee measured 32 centimeters and the left one measured 35 
centimeters.  He had quadriceps atrophy on the right.  The 
examiner stated that the veteran should avoid jumping, 
kneeling, and walking on uneven grounds.  

A September 2001 VA medical record indicates that the veteran 
reported true locking.  Clinically his right knee extension 
was to zero, his flexion was to 45 degrees/150 and limited by 
pain and guarding.  His right lower extremity motors were 
4/5.  His gait was satisfactory and antalgic.  On VA 
examination in January 2002, the veteran complained of right 
knee tenderness and that his symptoms were aggravated by 
prolonged standing or walking.  Physical examination revealed 
a slight right sided limp.  He could bend over with his knees 
straight and he readily came to seated and recumbent 
positions on the examining table.  His right knee flexion was 
to 60 degrees and extension was to zero degrees, and range of 
motion of the knee was not additionally limited by pain, 
weakness, incoordination, or the lack of endurance.  There 
was tenderness to light touch over the whole right knee area.  
He had 2 centimeters of right thigh atrophy.  There was no 
evidence of fatigue, lack of endurance, or incoordination.  
Guarding was described as voluntary.

The veteran has periarticular pathology productive of painful 
motion.  Thus, a 10 percent evaluation based on functional 
impairment is warranted.  38 C.F.R. § 4.59 (2003).  A higher 
rating than 10 percent, however, is not warranted.  
Limitation of flexion to 30 degrees is not shown, and the 
degree of functional impairment present in the right knee due 
to pain, weakness, atrophy, and disturbance of locomotion is 
not the functional equivalent of limitation of flexion to 
less than 45 degrees.  On several occasions, the veteran's 
right knee flexion has been beyond 45 degrees.  Only 2 or 3 
centimeters of atrophy are present, his right lower extremity 
motors are 4/5, and only a slight limp and mild weakness 
secondary to atrophy are shown.  His gait is satisfactory 
though antalgic, there is no clinical evidence of fatigue, 
lack of endurance, or incoordination, and there are no signs 
of abnormal weight bearing.  At worst, functional impairment 
has been limited to 45 degrees with the majority of the 
ranges of motion reflecting better functional use.  Although 
the examiner noted restrictions in squatting, kneeling, 
crawling, and prolonged standing or walking, such functional 
impairments do not warrant an evaluation in excess of 10 
percent.  It is clear that functional use remains 45 degrees 
or better.

The evidence supports a 10 percent evaluation, and no more, 
based upon limitation of motion.  To the extent that an 
evaluation in excess of 10 percent is sought, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  

The Board has considered the assignment of a separate 
compensable rating under Diagnostic Code 5258.  However, 
dislocated semilunar cartilage is not shown, and pain is 
considered under Diagnostic Code 5260.  The Board has 
considered assignment of a separate compensable rating under 
Diagnostic Code 5259.  However, the symptoms criteria in 
Diagnostic Code 5259 are non-specific and overlap with 
symptoms being considered for the 10 percent rating under 
Diagnostic Code 5260.  VAOPGCPREC 9-98 (Aug.14, 1998).  To 
accord a separate rating would be pyramiding which is 
prohibited.  38 C.F.R. § 4.14 (2003).

Lastly, the veteran has a postoperative scar.  There is no 
indication of pain, tenderness, or additional disability 
associated with the scar.  As such, a separate evaluation is 
not warranted for the scar.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2003).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question. VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for right knee instability/subluxation is denied.  

Entitlement to a 10 percent rating for right knee limitation 
of motion is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



